NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-JUN-2021
                                            09:35 AM
                                            Dkt. 32 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                ASSOCIATION OF APARTMENT OWNERS OF
   MARINE SURF WAIKIKI, INC., a Hawai#i Nonprofit corporation,
        by its Board of Directors, Plaintiff-Appellee, v.
                NIKODEM PIKOR, Defendant-Appellant


          NIKODEM PIKOR, Counterclaimant-Appellant, v.
               ASSOCIATION OF APARTMENT OWNERS OF
   MARINE SURF WAIKIKI, INC., a Hawai#i Nonprofit corporation,
   by its Board of Directors, Counterclaim Defendant-Appellee


       NIKODEM PIKOR, Third Party Plaintiff-Appellant, v.
 THYSSENKRUPP ELEVATOR CORPORATION, Foreign Profit Corporation,
                 Third Party Defendant-Appellee


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                        HONOLULU DIVISION
                  (CIVIL CASE NO. 1RC191003776)


                     ORDER DISMISSING APPEAL
      (By:  Ginoza, Chief Judge, Fujise and Wadsworth, JJ.)
          Upon review of the record, it appears that:
          (1) On December 18, 2020, Defendant/Counterclaimant/
Third-Party Plaintiff-Appellant Nikodem Pikor (Pikor) filed the
notice of appeal;
          (2) The opening brief was due on a second extension on
or before May 14, 2021;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           (3) Pikor failed to file the opening brief or request
another extension of time;
           (4) On May 21, 2021, the appellate clerk notified Pikor
that the time for filing the opening brief had expired, the
matter would be called to the court's attention on June 1, 2021,
for appropriate action, which could include dismissal of the
appeal, under Hawai#i Rules of Appellate Procedure Rule 30, and
Pikor could request relief from default by motion; and
           (5) Pikor took no further action in this appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, June 9, 2021.
                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2